Kennedy, J.,
after stating the case. — As to the evidence offered, it is perfectly obvious, if it had been received, that it would not only have contradicted and changed the agreement made between the parties, materially from what they were, as made by and between them, but have varied and changed the tenor and legal effect of the *240notes given, in exact accordance with the same. No one can doubt for a moment, from the tenor and legal effect of the notes, if the plaintiff had failed to pay, and had not arranged the principal of the notes at the end of the twelve months mentioned therein, he might have been sued on them, and compelled to pay, not only the principal, but likewise the accruing interest thereon, from the time the principal became payable, according to the tenor of the notes. And if he had thus been compelled to pay the interest by suit, it will scarcely be pretended that, after having so paid it, he could have recovered it back. Then, is it not equally clear, that having paid it voluntarily, when he might have been compelled by law to pay it, that he cannot recover it back again ? It would be most strange and anomalous if he could. The parties, by their agreement, seeing that it was not unlawful in any respect, naade a law for themselves, which bound them, and by it, and it alone, their rights were to be, and must be determined ; so that no custom could be admitted to be proved, which would go to defeat and change the nature and plain legal effect of the agreement made between them.
It is also equally clear, that as the plaintiff showed that he had paid the interest, which he claimed to recover back, in conformity to his agreement, which was certainly legal, that he could not claim to recover it back; and that the court was right, therefore, in directing the jury that their verdict ought to be for the defendant.
Judgment affirmed.